Citation Nr: 0616034	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-36 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received showing 
that the appellant had active military, naval, or air service 
for 90 days or more during a period of war.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The appellant served in the United States Army Reserves and 
had active duty for training from May 1975 to September 1975.  

In an August 1998 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) determined that the appellant was 
not eligible for nonservice-connected pension benefits 
because he did not have active military, naval, or air 
service for 90 days or more during a period of war.  He was 
notified of that decision and did not appeal, and that 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998).  He again claimed eligibility for 
nonservice-connected pension benefits, and in June 2003 the 
RO determined that he was not eligible due to the nature of 
his military service.  He perfected an appeal of that 
decision, which is now before the Board of Veterans' Appeals 
(Board).  

In the June 2003 decision the RO denied eligibility for 
pension benefits without addressing the issue of whether new 
and material evidence had been received to reopen the 
previously denied claim.  The United States Court of Appeals 
for the Federal Circuit has held, however, that the statute 
pertaining to reopening a claim based on the receipt of new 
and material evidence, 38 U.S.C.A. § 5108, applies regardless 
of the basis on which the prior claim was denied.  See 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received.  The Board also 
finds that it can address that issue in the first instance 
without prejudice to the appellant.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The RO determined that the appellant was not eligible for 
nonservice-connected pension benefits in August 1998.  The 
appellant was notified of that decision and did not appeal.

3.  The evidence submitted subsequent to the August 1998 
decision is not new, in that it is cumulative and redundant 
of the evidence previously submitted to agency 
decisionmakers.  


CONCLUSION OF LAW

The August 1998 decision in which the RO determined that the 
appellant was not eligible for nonservice-connected pension 
benefits is final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1998); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.  

The RO determined in August 1998 that the appellant did not 
have basic eligibility for nonservice-connected pension 
benefits because the evidence then of record showed that he 
served on active duty for training from May 20, 1975, to 
September 25, 1975.  That evidence included his DD Form 214, 
Report of Separation from Active Duty, and a May 1998 
certification from the service department that he had no 
active duty.  He was not disabled from a disease or injury 
that was incurred or aggravated during that period of 
service, nor did the service fall within a period of war.  
The Vietnam War period began on August 5, 1964, and ended on 
May 7, 1975, inclusive.  38 U.S.C.A. § 101(11) and (29); 38 
C.F.R. § 3.2(f).  

The evidence received following the August 1998 decision 
consists of a duplicate copy of the DD Form 214, which is 
cumulative of the evidence of record in August 1998.  Because 
the evidence is not new, the Board need not consider whether 
it is material.  Vargas Gonzalez v. West, 12 Vet. App. 321, 
327 (1999).  In a May 2003 statement the appellant asserted 
that he should be eligible for nonservice-connected pension 
benefits because he served for 15 years in the Army Reserves.  
Reserve service is not, however, sufficient to establish 
eligibility for nonservice-connected pension benefits, and 
the appellant's assertions have no legal merit.  The Board 
finds that new and material evidence has not been received, 
and the claim to establish eligibility for nonservice-
connected pension benefits is not reopened.
Development of the Claim

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim, and to assist 
him in developing that evidence.  The United States Court of 
Appeals for Veterans Claims (Court) has held that those 
duties are not applicable in adjudicating an appeal of 
whether the appellant had qualifying wartime service for 
nonservice-connected pension benefits.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  The Board finds that, given 
the nature of the appellant's underlying claim, those duties 
are not applicable to the claim.


ORDER

New and material evidence not having been received, the claim 
to establish basic eligibility for nonservice-connected 
pension benefits is not reopened.



____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


